United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1293
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Shurron S. Roberts

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: June 29, 2017
                                Filed: July 13, 2017
                                   [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Shurron S. Roberts pled guilty to conspiring to possess with intent to distribute
over 100 grams of heroin and to being a felon in possession of a firearm. Roberts’s
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court1 erred in sentencing Roberts as a career offender and as an
armed career criminal based on convictions that were over 15 years old. Roberts has
filed a pro se brief and a letter pursuant to Federal Rule of Appellate Procedure 28(j)
in which he also challenges these sentencing enhancements and claims that he
received ineffective assistance of counsel. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       Because Roberts did not object in the district court, this court reviews
application of the career-offender and armed-career-criminal enhancements only for
plain error. See United States v. Pirani, 406 F.3d 543, 549-50 (8th Cir. 2005) (en
banc) (errors not properly preserved are reviewed for plain error). This court
concludes that the district court did not plainly err in determining that Roberts was
a career offender based on his convictions for two controlled substance offenses, or
in determining that he was an armed career criminal based on those two drug
convictions and his Missouri conviction for second-degree assault. See U.S.S.G.
§§ 4B1.1(a) (defining career offender); 4A1.2(e)(1) (count any prior sentence of
imprisonment exceeding one year and one month that resulted in defendant being
incarcerated during 15-year period before instant offense); U.S.S.G. § 4B1.4 (armed-
career-criminal provision applicable to defendants subject to enhanced sentence under
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)); United States v.
Rodriguez, 612 F.3d 1049, 1056 (8th Cir. 2010) (ACCA contains no time limit for
predicate offenses).

       As to Roberts’s pro se arguments, this court finds no merit to his claim that,
contrary to the holding of Johnson v. United States, 135 S. Ct. 2551 (2015), the
district court relied on the ACCA’s residual clause in concluding that the assault
conviction qualified as an ACCA predicate; and the court declines to consider the


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                         -2-
ineffective-assistance claims on direct appeal.                See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (noting that
ineffective-assistance claims are usually best litigated in collateral proceedings, where
record can be properly developed).

      Having conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), this court finds no nonfrivolous issue.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                          -3-